 



Exhibit 10.18
EMPLOYMENT AGREEMENT
          AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) dated as of
January 1, 2008 between Validus Holdings, Ltd., a Bermuda corporation (the
“Company”), and Michael J. Belfatti (the “Executive”).
          WHEREAS, the Company and the Executive each desire that the Executive
become employed by the Company on the terms and conditions set forth herein.
          NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:
ARTICLE 1
DEFINITIONS
          SECTION 1.01 Definitions. For purposes of this Agreement, the
following terms have the meanings set forth below:
          “Base Salary” has the meaning set forth in Section 4.01.
          “Cause” means (a) theft or embezzlement by the Executive with respect
to the Company or its Subsidiaries; (b) malfeasance or gross negligence in the
performance of the Executive’s duties; (c) the commission by the Executive of
any felony or any crime involving moral turpitude; (d) willful and prolonged
absence from work by the Executive (other than by reason of disability due to
physical or mental illness or at the direction of the Company or its
Subsidiaries) or failure, neglect or refusal by the Executive to perform his
duties and responsibilities without the same being corrected within ten
(10) days after being given written notice thereof; (e) failure by the Executive
to adequately perform his duties and responsibilities hereunder without the same
being corrected within thirty (30) days after being given written notice
thereof, as determined by the Company in good faith; (f) continued and habitual
use of alcohol by the Executive to an extent which materially impairs the
Executive’s performance of his duties without the same being corrected within
ten (10) days after being given written notice thereof; (g) the Executive’s use
of illegal drugs without the same being corrected within ten (10) days after
being given written notice thereof; (h) the Executive’s failure to use his best
efforts to obtain, maintain or renew the work permit described in Section 3.02
below in a timely manner, without the same being corrected within ten (10) days
after being given written notice thereof; or (i) the material breach by the
Executive of any of the covenants contained in this Agreement without, in the
case of any breach capable of being corrected, the same being corrected within
ten (10) days after being given written notice thereof.
          “Confidential Information” means information that is not generally
known to the public and that was or is used, developed or obtained by the
Company or its Subsidiaries in connection with their business. It shall not
include information (a) required to be disclosed by court

 



--------------------------------------------------------------------------------



 



or administrative order, (b) lawfully obtainable from other sources or which is
in the public domain through no fault of the Executive; or (c) the disclosure of
which is consented to in writing by the Company.
          “Date of Termination” has the meaning set forth in Section 5.01.
          “Employment Period” has the meaning set forth in Section 2.01.
          “Good Reason” means, without the Executive’s written consent, (a) a
material breach of this Agreement by the Company without the same being
corrected within thirty (30) days after being given written notice thereof;
(b) a material reduction, in the aggregate, in the Executive’s Base Salary and
his benefits set forth in Section 4.03 (b) below, without the same being
corrected within thirty (30) days after being given written notice thereof; or
(c) a material and adverse change by the Company in the Executive’s duties and
responsibilities set forth in Section 3.01 hereof, other than due to the
Executive’s failure to adequately perform such duties and responsibilities as
determined by the Board in good faith, without the same being corrected within
thirty (30) days after being given written notice thereof; provided, however,
that, notwithstanding any provision of this Agreement to the contrary, the
Executive must give written notice of his intention to terminate his employment
for Good Reason within sixty (60) days after the act or omission which
constitutes Good Reason, and any failure to give such written notice within such
period will result in a waiver by the Executive of his right to terminate for
Good Reason as a result of such act or omission.
          “Intellectual Property” has the meaning set forth in Section 7.01.
          “Noncompetition Period” has the meaning set forth in Section 9.01.
          “Notice of Termination” has the meaning set forth in Section 5.04.
          “Permanent Disability” means those circumstances where the Executive
is unable to continue to perform the usual customary duties of his assigned job
or as otherwise assigned in accordance with the provisions of this Agreement for
a period of six (6) months in any twelve (12) month period because of physical,
mental or emotional incapacity resulting from injury, sickness or disease. Any
questions as to the existence of a Permanent Disability shall be determined by a
qualified, independent physician selected by the Company and approved by the
Executive (which approval shall not be unreasonably withheld). The determination
of any such physician shall be final and conclusive for all purposes of this
Agreement.
          “Reimbursable Expenses” has the meaning set forth in Section 4.04.
          “Person” means an individual, a partnership, a corporation, a limited
liability company, an association, a joint stock company, an estate, a trust, a
joint venture, an unincorporated organization or a governmental entity or any
department, agency or political subdivision thereof.
          “Subsidiary” or “Subsidiaries” means, with respect to any Person, any
corporation, partnership, limited liability company, association or other
business entity of which (a) if a corporation, twenty (20) percent or more of
the total voting power of shares of stock entitled

-2-



--------------------------------------------------------------------------------



 



(without regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or combination thereof; or (b) if a partnership, limited
liability company, association or other business entity, twenty (20) percent or
more of the partnership or other similar ownership interest thereof is at the
time owned or controlled, directly or indirectly, by any Person or one or more
Subsidiaries of that Person or a combination thereof. For purposes of this
definition, a Person or Persons will be deemed to have a twenty (20) percent or
more ownership interest in a partnership, limited liability company, association
or other business entity if such Person or Persons are allocated twenty
(20) percent or more of partnership, limited liability company, association or
other business entity gains or losses or control the managing director or member
or general partner of such partnership, limited liability company, association
or other business entity.
ARTICLE 2
EMPLOYMENT
          SECTION 2.01 Employment Period. The Company shall employ the
Executive, and the Executive shall accept employment with the Company, upon the
terms and conditions set forth in this Agreement for the period beginning
January 1, 2008 (the “Start Date”) and ending on the Date of Termination as
defined in Section 5.01 below (the “Employment Period”).
ARTICLE 3
POSITION AND DUTIES
          SECTION 3.01 Position and Duties. The Executive shall serve as
Executive Vice President and Chief Actuary of the Company, and in such capacity
he shall oversee the development and adequacy of the reserves of, and assist in
the development of pricing models for, the Subsidiaries of the Company. The
Executive will be involved in establishing general pricing parameters and
capital allocation for the Company. The Executive hereby agrees to follow in
good faith the applicable operating guidelines of the Company, as in effect from
time to time, including any supplemental guidelines relating to Executive’s
position. The Executive will report directly to the Chief Financial Officer of
the Company. During the Employment Period the Executive shall devote
substantially all of his working time and efforts to the business and affairs of
the Company. The Executive shall not directly or indirectly render any services
of a business, commercial or professional nature to any other person or
for-profit organization not related to the business of the Company or its
Subsidiaries, whether for compensation or otherwise, without prior written
consent of the Company.
          SECTION 3.02 Work Permits. The Executive shall use his best efforts to
assist the Company in obtaining, maintaining and renewing a suitable (for the
purposes of the Executive’s contemplated employment by the Company) work permit
by the Bermuda government authorities and any other permits required by any
Bermuda government authority. The Company shall be responsible for permit fees.
          SECTION 3.03 Work Location. While employed by the Company hereunder,
the Executive’s primary place of business will be at the offices of the Company
in Bermuda, and

-3-



--------------------------------------------------------------------------------



 



he will be required to perform a portion of his duties in London. The Executive
shall travel on the business of the Company in such manner and on such occasions
as the Company may from time to time reasonably require.
ARTICLE 4
BASE SALARY AND BENEFITS
          SECTION 4.01 Base Salary. During the Employment Period, the
Executive’s base salary will be $400,000 per annum (the “Base Salary”). The Base
Salary will be payable monthly on the last working day of each month in arrears
in twelve (12) equal installments. Annually during the Employment Period, the
Company shall review with the Executive his job performance and compensation,
and if deemed appropriate by the Company, in its discretion, the Executive’s
Base Salary may be increased. Normal hours of employment are 8:30 a.m. to 5:00
p.m., Monday to Friday. The Executive’s salary has been computed to reflect that
his regular duties are likely, from time to time, to require more than forty
(40) hours per week and the Executive shall not be entitled to receive any
additional remuneration for any such additional hours.
          SECTION 4.02 Bonuses. In addition to the Base Salary, the Executive
shall be eligible to participate in an annual bonus plan on terms set forth from
time to time by the Company; provided, however, that the Executive’s target
annual bonus will be 115% of his Base Salary; provided further, however, that,
(i) the Executive shall be paid a $225,000 minimum annual bonus on or before
March 15, 2008, and (ii) so long as Executive is employed on December 31, 2008,
the Executive’s minimum annual bonus for calendar year 2008 shall be 50% of his
target annual bonus for such year, and such minimum annual bonus shall be paid
to the Executive on or before March 15, 2009. The Company may, at any time and
from time to time acting in its sole discretion, pay to the Executive an
additional bonus.
          SECTION 4.03 Benefits. In addition to the Base Salary, and any bonuses
payable to the Executive pursuant to this Agreement, the Executive shall be
entitled to the following benefits during the Employment Period:
     (a) such major medical, life insurance and disability insurance coverage as
is, or may during the Employment Period, be provided generally for the senior
executive officers of the Company as set forth from time to time in the
applicable plan documents;
     (b) in addition to the public holidays referenced in the Public Holidays
Act of 1947 and fifteen (15) paid days off for sick leave, a maximum of four
(4) weeks of paid vacation annually during the term of the Employment Period;
     (c) benefits under any plan or arrangement available generally for the
senior executive officers of the Company, subject to and consistent with the
terms and conditions and overall administration of such plans as set forth from
time to time in the applicable plan documents; and
     (d) the Company will reimburse the Executive for any net additional United
Kingdom income tax imposed with respect to compensation paid to the Executive by
the Company, which income tax is owed by him to the United Kingdom as a result
of his

-4-



--------------------------------------------------------------------------------



 



working in the United Kingdom pursuant to this Agreement, but only to the
extent, if any, that payment of such United Kingdom income tax results in a
higher net overall income tax liability to the Executive after taking into
account tax credits, deductions or income exclusions available in the United
States for such United Kingdom income tax or United Kingdom source income, such
reimbursement to be made promptly following receipt by the Company of
notification of payment by Executive, but in any event not later than the end of
the calendar year next following the calendar year in which the Executive remits
the related United Kingdom income taxes.
Upon termination of the Employment Period, to the extent permitted under terms
of the applicable plan, the Executive may elect continuation of the benefits
described in subclause (a) above through the plans provided by the Company at
the Executive’s own expense until such time as the Executive commences
participation in another employer’s comparable group plans. The Executive agrees
to immediately notify the Company at the time he commences participation in
another such plan.
          SECTION 4.04 Expenses. The Company shall reimburse the Executive for
all reasonable expenses incurred by him in the course of performing his duties
under this Agreement which are consistent with the Company’s policies in effect
from time to time with respect to travel, entertainment and other business
expenses (“Reimbursable Expenses”), subject to the Company’s requirements with
respect to reporting and documentation of expenses.
          SECTION 4.05 Restricted Shares. The Company shall grant to the
Executive 15,000 restricted shares of the Company’s common stock on January 1,
2008 (the “2008 Restricted Shares”). Except as otherwise provided below, the
2008 Restricted Shares will vest, provided that the Executive’s employment
continues through the applicable vesting dates, in five equal annual
installments, beginning on December 31, 2008 and continuing on December 31 of
each of the following four years, with the final installment vesting on
December 31, 2012. The Company shall also grant to the Executive 15,000
restricted shares of the Company’s common stock on January 1, 2009 (the “2009
Restricted Shares”). Except as otherwise provided below, the 2009 Restricted
Shares will vest, provided that the Executive’s employment continues through the
applicable vesting dates, in five equal annual installments, beginning on
December 31, 2009 and continuing on December 31 of each of the following four
years, with the final installment vesting on December 31, 2013. The 2008
Restricted Shares and 2009 Restricted Shares shall also be subject to the terms
and conditions set forth in the Company’s 2005 Long Term Incentive Plan and the
applicable award agreements.
          SECTION 4.06 Sign-up Bonus. The Company shall pay to the Executive
$225,000 as a one time sign-up bonus within thirty (30) days following the Start
Date. If the Employment Period is terminated within twelve (12) months after the
Start Date (i) as a result of the Executive’s resignation or leaving of his
employment, other than for Good Reason, or (ii) by the Company for Cause, then
in either such case the Executive shall repay the sign-up bonus to the Company
no later than ten (10) business days after such termination of employment.

-5-



--------------------------------------------------------------------------------



 



ARTICLE 5
TERM AND TERMINATION
          SECTION 5.01 Date of Termination. The Employment Period shall end on
the Date of Termination. For purposes of this Agreement, the “Date of
Termination” shall mean the first to occur of the following: (a) the six
(6) month anniversary of the Company providing Notice of Termination (as defined
below) without Cause to the Executive; (b) immediately upon the Company
providing Notice of Termination for Cause to the Executive; (c) the six
(6) month anniversary of the Executive providing Notice of Termination
specifying his resignation for Good Reason to the Company; (d) the six (6) month
anniversary of the Executive providing Notice of Termination by Executive
without Good Reason to the Company; and (e) the fifth (5th) day following the
Company providing Notice of Termination to the Executive as a result of the
Executive’s Permanent Disability; or (f) the date of Executive’s death. In the
event that there are circumstances which would give rise to a termination by the
Company for Cause, the Company may, in its sole and exclusive discretion, treat
such termination as a termination without Cause.
          SECTION 5.02 Resignation by the Executive Without Good Reason. If the
Employment Period shall be terminated as a result of the Executive’s resignation
or leaving of his employment, other than for Good Reason, Executive shall
continue to: (a) receive Base Salary and benefits set forth in Section 4.03
through the Date of Termination, except that any amount payable after the
Executive’s “separation from service” (within the meaning of Treas. Reg.
Section 1.409A 1(h)) with the Company will be subject to Section 12.14 below;
and (b) receive reimbursement of all Reimbursable Expenses incurred by the
Executive prior to the Date of Termination. Notwithstanding any provision of
this Agreement or any applicable plan or other agreement to the contrary, no
shares of restricted stock of the Company or stock options of the Company
granted to the Executive shall vest on or following the date the Executive
provides Notice of Termination without Good Reason to the Company. The
Executive’s entitlements under all other benefit plans and programs of the
Company shall be as determined thereunder.
          SECTION 5.03 Termination for Other Reasons. If the Employment Period
shall be terminated by the Executive for Good Reason, by the Company with or
without Cause, as a result of the Executive’s Permanent Disability or upon the
Executive’s death, the Executive (or his estate, in the case of death) shall
continue to: (a) receive Base Salary and benefits set forth in Section 4.03
above (i) in the case of termination by the Executive for Good Reason or by the
Company with or without Cause, through the Date of Termination, except that any
amount payable after the Executive’s separation from service with the Company
will be subject to Section 12.14 below, and (ii) in the case of termination due
to the Executive’s Permanent Disability or death, through the six (6) month
anniversary of the Date of Termination, except that any amount payable after the
Executive’s separation from service with the Company will be subject to
Section 12.14 below; (b) vest in any shares of restricted stock of the Company
and any Company stock options granted to the Executive through the Date of
Termination; and (c) receive reimbursement for all Reimbursable Expenses
incurred by the Executive prior to the Date of Termination. The Executive’s
entitlements under all other benefit plans and programs of the Company shall be
as determined thereunder.
          SECTION 5.04 Notice of Termination. Any termination by the Company for
Permanent Disability or Cause or without Cause or by the Executive for Good
Reason or without

-6-



--------------------------------------------------------------------------------



 



Good Reason shall be communicated by written Notice of Termination to the other
party hereto. For purposes of this Agreement, a “Notice of Termination” shall
mean a notice which shall indicate the specific termination provision in this
Agreement relied upon and, with respect to termination by the Company for
Permanent Disability or Cause or resignation by the Executive for Good Reason,
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of employment under the provision indicated.
          SECTION 5.05 Garden Leave. Following the provision of a Notice of
Termination either by the Company or by the Executive, the Company may direct,
in its sole and exclusive discretion, that the Executive perform no duties,
exercise no powers and resign from any office held in connection with his
employment with the Company or its Subsidiaries; provided, however, that,
following any such direction, the Executive will continue to be required to
comply with his other obligations under this Agreement (and will continue to
have a duty of loyalty to the Company as an employee) through the end of the
Employment Period.
ARTICLE 6
CONFIDENTIAL INFORMATION
          SECTION 6.01 Nondisclosure and Nonuse of Confidential Information. The
Executive will not disclose or use at any time during or after the Employment
Period any Confidential Information of which the Executive is or becomes aware,
whether or not such information is developed by him, except to the extent that
such disclosure or use is directly related to and required by the Executive’s
performance of duties assigned to the Executive pursuant to this Agreement.
Under all circumstances and at all times, the Executive will take all
appropriate steps to safeguard Confidential Information in his possession and to
protect it against disclosure, misuse, espionage, loss and theft.
ARTICLE 7
INTELLECTUAL PROPERTY
          SECTION 7.01 Ownership of Intellectual Property. In the event that the
Executive as part of his activities on behalf of the Company generates, authors
or contributes to any invention, design, new development, device, product,
method of process (whether or not patentable or reduced to practice or
comprising Confidential Information), any copyrightable work (whether or not
comprising Confidential Information) or any other form of Confidential
Information relating directly or indirectly to the business of the Company as
now or hereinafter conducted (collectively, “Intellectual Property”), the
Executive acknowledges that such Intellectual Property is the sole and exclusive
property of the Company and hereby assigns all right, title and interest in and
to such Intellectual Property to the Company. Any copyrightable work prepared in
whole or in part by the Executive during the Employment Period will be deemed “a
work made for hire” under Section 201(b) of the Copyright Act of 1976, as
amended, and the Company will own all of the rights comprised in the copyright
therein. The Executive will promptly and fully disclose all Intellectual
Property and will cooperate with the Company to protect the Company’s interests
in and rights to such Intellectual Property (including providing reasonable
assistance in securing patent protection and copyright registrations and
executing all documents

-7-



--------------------------------------------------------------------------------



 



as reasonably requested by the Company, whether such requests occur prior to or
after termination of Executive’s employment hereunder).
ARTICLE 8
DELIVERY OF MATERIALS UPON TERMINATION OF EMPLOYMENT
          SECTION 8.01 Delivery of Materials upon Termination of Employment. As
requested by the Company, from time to time and upon the termination of the
Executive’s employment with the Company for any reason, the Executive will
promptly deliver to the Company all property of the Company or its Subsidiaries,
including, without limitation, all copies and embodiments, in whatever form or
medium, of all Confidential Information or Intellectual Property in the
Executive’s possession or within his control (including written records, notes,
photographs, manuals, notebooks, documentation, program listings, flow charts,
magnetic media, disks, diskettes, tapes and all other materials containing any
Confidential Information or Intellectual Property) irrespective of the location
or form of such material and, if requested by the Company, will provide the
Company with written confirmation that, to the best of his knowledge, all such
materials have been delivered to the Company.
ARTICLE 9
NONCOMPETITION AND NONSOLICITATION
          SECTION 9.01 Noncompetition. The Executive acknowledges that during
his employment with the Company, he will become familiar with trade secrets and
other Confidential Information concerning the Company or its Subsidiaries, and
that his services will be of special, unique and extraordinary value to the
Company. In addition, the Executive hereby agrees that at any time during the
Employment Period, and for a period ending six (6) months after the Date of
Termination (the “Noncompetition Period”), he will not directly or indirectly
own, manage, control, participate in, consult with, render services for or in
any manner engage in any business competing with the businesses of the Company
or its Subsidiaries as such businesses exist or are in process or being planned
as of the Date of Termination, within any geographical area in which the Company
or its Subsidiaries engage or plan to engage in such businesses; provided,
however, that the portion of the Noncompetition Period following the Date of
Termination shall be reduced by the period of time, if any, between the date
Notice of Termination is given and the Date of Termination. It shall not be
considered a violation of this Section 9.01 for the Executive to be a passive
owner of not more than 2% of the outstanding stock of any class of a corporation
which is publicly traded, so long as the Executive has no active participation
in the business of such corporation.
          SECTION 9.02 Nonsolicitation of Employees. The Executive hereby agrees
that (a) during the Employment Period and for a period of one (1) year after the
Date of Termination (the “Nonsolicitation Period”) the Executive will not,
directly or indirectly, induce or attempt to induce any employee of the Company
or its Subsidiaries to leave the employ of the Company or its Subsidiaries, or
in any way interfere with the relationship between the Company or its
Subsidiaries and any employee thereof or otherwise employ or receive the
services of any individual who was an employee of the Company or its
Subsidiaries at any time during such Nonsolicitation Period or within the
six-month period prior thereto.

-8-



--------------------------------------------------------------------------------



 



          SECTION 9.03 Nonsolicitation of Customers. During the Nonsolicitation
Period, the Executive will not induce or attempt to induce any customer,
supplier, client, insured, reinsured, reinsurer, broker, licensee or other
business relation of the Company or its Subsidiaries to cease doing business
with the Company or its Subsidiaries.
          SECTION 9.04 Enforcement. If, at the enforcement of Sections 9.01,
9.02 or 9.03, a court holds that the duration, scope or area restrictions stated
herein are unreasonable under circumstances then existing, the parties agree
that the maximum duration, scope or area reasonable under such circumstances
will be substituted for the stated duration, scope or area and that the court
will be permitted to revise the restrictions contained in this Section 9 to
cover the maximum duration, scope or area permitted by law.
ARTICLE 10
EQUITABLE RELIEF
          SECTION 10.01 Equitable Relief. The Executive acknowledges that
(a) the covenants contained herein are reasonable, (b) the Executive’s services
are unique, and (c) a breach or threatened breach by him of any of his covenants
and agreements with the Company contained in Sections 6.01, 7.01, 8.01, 9.01,
9.02 or 9.03 could cause irreparable harm to the Company for which they would
have no adequate remedy at law. Accordingly, and in addition to any remedies
which the Company may have at law, in the event of an actual or threatened
breach by the Executive of his covenants and agreements contained in
Sections 6.01, 7.01, 8.01, 9.01, 9.02 or 9.03, the Company shall have the
absolute right to apply to any court of competent jurisdiction for such
injunctive or other equitable relief as such court may deem necessary or
appropriate in the circumstances.
ARTICLE 11
EXECUTIVE REPRESENTATIONS AND INDEMNIFICATION
          SECTION 11.01 Executive Representations. The Executive hereby
represents and warrants to the Company that (a) the execution, delivery and
performance of this Agreement by the Executive does not and will not conflict
with, breach, violate or cause a default under any contract, agreement,
instrument, order, judgment or decree to which the Executive is a party or by
which he is bound, (b) except for agreements provided to the Company by the
Executive, the Executive is not a party to or bound by any employment agreement,
noncompetition agreement or confidentiality agreement with any other Person, and
(c) upon the execution and delivery of this Agreement by the Company, this
Agreement will be the valid and binding obligation of the Executive, enforceable
in accordance with its terms. Notwithstanding Section 11.02 below, in the event
that any action is brought against Executive involving any breach of any
employment agreement, noncompetition agreement or confidentiality agreement with
any other Person, the Executive shall bear his own costs incurred in defending
such action, including but not limited to, court fees, arbitration costs,
mediation costs, attorneys’ fees and disbursements.
          SECTION 11.02 General Indemnification. The Company agrees that if the
Executive is made a party, or is threatened to be made a party, to any action,
suit or proceeding, whether civil, criminal, administrative or investigative
(each, a “Proceeding”), by reason of the

-9-



--------------------------------------------------------------------------------



 



fact that he is or was a director, officer or employee of the Company or is or
was serving at the request of the Company as a director, officer, member,
employee or agent of another corporation, partnership, joint venture, trust or
other enterprise, including service with respect to employee benefit plans,
whether or not the basis of such Proceeding is the Executive’s alleged action in
an official capacity while serving as a director, officer, member, employee or
agent, the Executive shall be indemnified and held harmless by the Company to
the fullest extent permitted or authorized by applicable law and its
organizational documents, against all cost, expense, liability and loss
reasonably incurred or suffered by the Executive in connection therewith, and
such indemnification shall continue as to the Executive even if he has ceased to
be a director, member, employee or agent of the Company or other entity and
shall inure to the benefit of the Executive’s heirs, executors and
administrators. The Company agrees to maintain a directors’ and officers’
liability insurance policy covering the Executive to the extent the Company
provides such coverage for its other executive officers.
ARTICLE 12
MISCELLANEOUS
          SECTION 12.01 Rights and Remedies. The Company will be entitled to
enforce its rights and remedies under this Agreement specifically, without
posting a bond or other security, to recover damages by reason of any breach of
any provision of this Agreement and to exercise all other rights granted by law.
There are currently no disciplinary or grievance procedures in place, there is
no collective agreement in place, and there is no probationary period.
          SECTION 12.02 Consent to Amendments. The provisions of this Agreement
may be amended or waived only by a written agreement executed and delivered by
the Company and the Executive. No other course of dealing between the parties to
this Agreement or any delay in exercising any rights hereunder will operate as a
waiver of any rights of any such parties.
          SECTION 12.03 Successors and Assigns. All covenants and agreements
contained in this Agreement by or on behalf of any of the parties hereto will
bind and inure to the benefit of the respective successors and assigns of the
parties hereto whether so expressed or not, provided that the Executive may not
assign his rights or delegate his obligations under this Agreement without the
written consent of the Company, other than his rights to compensation and
benefits hereunder, which may be transferred by will subject to the limitations
of this Agreement.
          SECTION 12.04 Severability. Whenever possible, each provision of this
Agreement will be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable law, such provision will be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of this Agreement.
          SECTION 12.05 Counterparts. This Agreement may be executed
simultaneously in two or more counterparts, any one of which need not contain
the signatures of more than one party, but all of which counterparts taken
together will constitute one and the same agreement.

-10-



--------------------------------------------------------------------------------



 



          SECTION 12.06 Descriptive Headings. The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a part of this
Agreement.
          SECTION 12.07 Notices. All notices, demands or other communications to
be given or delivered under or by reason of the provisions of this Agreement
will be in writing (including by e-mail as set forth below) and will be deemed
to have been given when delivered personally to the recipient, two (2) business
days after the date when sent to the recipient by reputable express courier
service (charges prepaid) or four (4) business days after the date when mailed
to the recipient by certified or registered mail, return receipt requested and
postage prepaid. Such notices, demands and other communications will be sent to
the Executive and to the Company at the addresses set forth below. Notices,
demands and other communications hereunder may also be delivered or furnished by
e-mail communication. Notices, demands and other communications sent to an
e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such e-mail notice, demand or other
communication is not sent during the normal business hours of the recipient,
such notice, demand or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient.

         
 
If to the Executive:     To the last address (including e-mail address)
delivered to the Company by the Executive in the manner set forth herein.
 
       
 
If to the Company:     Validus Holdings, Ltd.
Clarendon House
2 Church Street
Hamilton HM11
Bermuda
 
       
 
      e-mail: jerome.dill@validusre.bm
 
       
 
      Attn: General Counsel

or to such other address (including e-mail address) or to the attention of such
other person as the recipient party has specified to the sending party in the
manner set forth herein.
          SECTION 12.08 Withholding. The Company may withhold from any amounts
payable under this Agreement such federal, state, local or foreign taxes as
shall be required to be withheld pursuant to any applicable law or regulation.
          SECTION 12.09 No Third Party Beneficiary. This Agreement will not
confer any rights or remedies (or any obligations) upon any person other than
the Company, the Executive and their respective heirs, executors, successors and
assigns.

-11-



--------------------------------------------------------------------------------



 



          SECTION 12.10 Entire Agreement. This Agreement (including the
documents referred to herein) constitutes the entire agreement among the parties
and supersedes any prior understandings, agreements or representations by or
among the parties, written or oral, that may have related in any way to the
subject matter hereof. This Agreement shall serve as a written statement of
employment for purposes of Section 6 of the Bermuda Employment Act 2000.
          SECTION 12.11 Construction. The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rule of strict construction will be applied against any party.
Any reference to any federal, state, local or foreign statute or law will be
deemed also to refer to all rules and regulations promulgated thereunder, unless
the context requires otherwise. The use of the word “including” in this
Agreement means “including without limitation” and is intended by the parties to
be by way of example rather than limitation.
          SECTION 12.12 Survival. Sections 5.02, 5.03, 6.01, 7.01, 8.01 and
Articles 9 and 12 will survive and continue in full force in accordance with
their terms notwithstanding any termination of the Employment Period.
          SECTION 12.13 GOVERNING LAW. ALL QUESTIONS CONCERNING THE
CONSTRUCTION, VALIDITY AND INTERPRETATION OF THIS AGREEMENT WILL BE GOVERNED BY
THE INTERNAL LAW OF BERMUDA, WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS,
AND THE PARTIES HEREBY SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE SUPREME COURT
OF BERMUDA.
          SECTION 12.14 Section 409A. It is intended that this Agreement will
comply with Section 409A of the United States Internal Revenue Code of 1986, as
amended (the “Code”) and any regulations and guidelines issued thereunder, to
the extent the Agreement is subject thereto, and the Agreement shall be
interpreted on a basis consistent with such intent. Notwithstanding any
provision to the contrary in this Agreement, if the Executive is deemed on the
date of his “separation from service” (within the meaning of Treas. Reg.
Section 1.409A-1(h)) to be a “specified employee” (within the meaning of Treas.
Reg. Section 1.409A-1(i)), then with regard to any payment that is required to
be delayed pursuant to Section 409A(a)(2)(B) of the Code, the portion, if any,
of such payment so required to be delayed (after taking into account any
applicable provisions of Treas. Reg. Section 1.409A-1(b)(9)(iii) and
1.409A-1(b)(4)) shall not be made prior to the earlier of (i) the expiration of
the six (6)-month period measured from the date of his “separation from
service”, or (ii) the date of his death (the “Delay Period”). Upon the
expiration of the Delay Period, all payments delayed pursuant to this Section
shall be paid to the Executive in a lump sum. The Company shall not have any
obligation to indemnify or otherwise protect the Executive from any obligation
to pay any taxes pursuant to Section 409A of the Code.

-12-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the
                     day of                           , 2008, to be effective as
of the date and year first above written.

                  VALIDUS HOLDINGS, LTD.    
 
           
 
           
 
  By:    
 
   
 
      Printed Name:    
 
      Title:    
 
                EXECUTIVE    
 
           
 
                          Michael J. Belfatti    

-13-